DETAILED ACTION 
Status of Application
The response filed 08/11/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
A declaration by John Barnett has been submitted.
A terminal disclaimer to U.S. Pat. 10682320 has submitted on 8/11/2022.
The terminal disclaimer to U.S. Pat. 10682320 was disapproved on 8/17/2022.
Claims 1-6 are pending in the case.
Claims 1-6 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 
The art rejections are overcome per the declaration as addressed below. 
The double patenting rejections stand as the terminal disclaimer was disapproved.

Standing Grounds of Rejection
Double Patenting
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10682320. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to the same method instantly claimed with 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
  and compounds that differ only by the presence or absence of an extra methyl group or two on an alkyl substituent (i.e. propyl instead of ethyl alkyl chain substituent) are homologues 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 which are the compounds instantly claimed. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to have generally the same properties in which this expectation is then deemed the motivation for preparing homologues; absent evidence of unexpected effects or criticality for the specific claimed homolog compounds.
Response to Arguments:
Applicant’s argument that the terminal disclaimer submitted obviates the double patenting rejection is fully considered but not persuasive as the terminal disclaimer was not approved.
Accordingly, the rejection stands.


Status of Claims With Regards to Prior Art
Applicant's arguments are centered on the assertion that
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (DNMNI) and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 are not obvious over DCPA 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
citing Exhibit I of the declaration submitted on 08/11/2022 asserting that these two compounds show criticality and unexpected results as there is a difference in the DNMI SOCe Peak (Store-Operated Calcium Entry) activity  of 2.17 to the DCPA of Zhou of 2.46. 
This is fully considered but not persuasive as the differences in the SOCe Peak is a slight difference and one would expect slight differences between related compounds and the difference is not demonstrated to be statistically significant. It is noted that the instant specification on Page 26 states that each of the compositions of the invention “showed similar levels of inhibition as the known DCPA” for CRAC channel activity which supports the prima facie case of obviousness.  
However, Applicant’s point that while DNMNI has a slightly diminished Tg peak of 1.42 compared to Zhou’s DCPA of 1.49 – the total Ca2+ turnover from stores is reduced by up to about 55% with DNMNI over DCPA which is unexpected (the straight propyl chain is be expected to be similar to branched propyl chain of claimed compound DNMNI, as the showing appears to be due to the methyl group on the nitrogen as NM-propanil has a similar presentation to DNMNI (DNMNI with a more significant showing) which would not have been expected as there is no indication in the prior art that the placement of the methyl group on the nitrogen would result in this showing). 
Additionally this goes to Applicant’s point that the instant clamed compounds for the method does not produce DCA as a metabolite is persuasive. The addition of the methyl group on the nitrogen on the claimed compounds
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
would cleave 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
and produce a different metabolite 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 that is not DCA; which is evidence of criticality of the methyl substituent on the nitrogen as it showed similar levels of inhibition as the known DCPA but with unexpectedly less total Ca2+ turnover from stores and does not produce the DCA metabolite which is a known to be toxic and not desirable. 
Accordingly, the prior art rejections of Zhou et al., Zhou et al. in view of Bayer AG, and Zhou et al. in view of Okada et al. are withdrawn.
However the claims remain subject to the double patenting rejection addressed above.

Conclusion
Claims 1-6 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613